Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153669-70                                                                                            Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re Estate of KENNETH JAMES KOEHLER                                                             Bridget M. McCormack
                                                                                                          David F. Viviano
  _________________________________________                                                           Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHERRY BIERKLE, Personal Representative of                                                                          Justices
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  v                                                                 SC: 153669
                                                                    COA: 322996
                                                                    Oakland Probate Ct:
  ERNEST LEE UMBLE,                                                       2012-341834-DE
             Appellee.
  _________________________________________/

  In re Estate of KENNETH JAMES KOEHLER
  _________________________________________
  SHERRY BIERKLE, Personal Representative of
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  and
  JOESPH YORK, EDMUND YORK, RONALD
  McKEEL, DANIEL McKEEL, GREGORY
  McKEEL, MICHAEL SIES, NANCY
  SCHREIBER, and TERRI CARTER,
            Interested Persons,
  v                                                                 SC: 153670
                                                                    COA: 322997
                                                                    Oakland Probate Ct:
  ERNEST LEE UMBLE,                                                       2012-341834-DE
             Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2016
         t1214
                                                                               Clerk